UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7384



BARRY L. RHODES,

                                           Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; CHARLES M. CONDON,
Attorney General of the State of South
Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, District Judge.
(CA-99-1541-0-17BD)


Submitted:   February 24, 2000             Decided:   March 3, 2000


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Barry L. Rhodes, Appellant Pro Se. William Edgar Salter, III, OF-
FICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Barry L. Rhodes seeks to appeal the district court’s order

dismissing his petition filed under 28 U.S.C.A. § 2254 (West 1994

& Supp. 1999).    Rhodes’ case was referred to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (1994).   The magistrate judge

recommended that relief be denied and advised Rhodes that failure

to file specific objections to this recommendation could waive

appellate review of a district court order based upon the recom-

mendation.    Despite this warning, Rhodes failed to specifically

object to the magistrate judge’s report and recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to so object will waive appellate review.   See

Orpiano v. Johnson, 687 F.3d 44, 47 (4th Cir. 1982).    Rhodes has

waived appellate review by failing to direct the district court to

specific errors in the magistrate judge’s report and recommenda-

tion. Rhodes filed only general, conclusory objections. We there-

fore deny a certificate of appealability and dismiss the appeal.

We further deny Rhodes’ motion for preparation of a transcript at

government expense.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-




                                2
rials before the court and argument would not aid the decisional

process.




                                                       DISMISSED




                               3